IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


CINDY SWANICK, INDIVIDUALLY
AND AS PERSONAL REPRESENTATIVE
OF GWENDOLYN HARVEY-HAMP,

             Appellant,

 v.                                                  Case No. 5D17-571

PATRICK LORISH,

             Appellee.

________________________________/

Opinion filed May 25, 2018

Appeal from the Circuit Court
for Marion County,
Edward L. Scott, Judge.

Cindy Swanick, Ocala, pro se.

Lorenzo Ramunno, of Ramunno Law Firm,
P.A., Ocala, for Appellee.


PER CURIAM.

      Cindy Swanick, individually and as personal representative for Gwendolyn Harvey-

Hamp, appeals an order granting a motion to strike filed by Lorenzo Ramunno, Esq.,

Swanick's former attorney, in Swanick's mother's probate case. We reverse the portion

of the order that prohibits Swanick or her agents from disseminating, publishing or

communicating, in any form whatsoever, contents of the probate case and all related
matters because the trial court failed to conduct a proper constitutional inquiry. See Fox

v. Hamptons at Metrowest Condo. Ass'n, 223 So. 3d 453 (Fla. 5th DCA 2017). The order

is affirmed in all other respects.1

       AFFIRMED in part; REVERSED in part.


ORFINGER, BERGER and WALLIS, JJ., concur.




       1
       Our opinion does not affect the temporary injunction in place in Marion County
case number 42-2017-CA-418.


                                            2